Case 1:19-cv-00742-LPS Document 503 Filed 01/19/20 Page 1 of 90 PageID #: 35372




                          IN THE UNITED STATES DISTRICT
                    COURT FOR THE DISTRICT OF DELAWARE

       CIRBA INC. (d/b/a DENSIFY)               Civil Action No. 1:19-cv-00742-LPS
       and CIRBA IP, INC.,

                             Plaintiffs,

             v.                                       JURY TRIAL DEMANDED

       VMWARE, INC.,

                             Defendant.


                                 APPENDICIES TO D.I. 502




       Dated: January 19, 2020                     Kenneth L. Dorsney (#3726)
                                                   kdorsney@morrisjames.com
                                                   Morris James LLP
                                                   500 Delaware Avenue, Suite 1500
                                                   Wilmington, DE 19801
                                                   Telephone: (302) 888-6800


                                                  Attorneys for Plaintiffs
                                                  Cirba Inc. (d/b/a Densify) and Cirba IP,
                                                  Inc.
Case 1:19-cv-00742-LPS Document 503 Filed 01/19/20 Page 2 of 90 PageID #: 35373




                          APPENDIX 1
Case 1:19-cv-00742-LPS Document 503 Filed 01/19/20 Page 3 of 90 PageID #: 35374
                                                                           1


    1                         IN THE UNITED STATES DISTRICT COURT

    2                         IN AND FOR THE DISTRICT OF DELAWARE

    3                                          - - -

    4     CIRBA INC. (d/b/a DENSIFY) and
          CIRBA IP, INC.,                              :    CIVIL ACTION
    5                                                  :
                         Plaintiffs,                   :
    6     v                                            :
                                                       :
    7     VMWARE, INC.,                                :
                                                       :     NO. 19-742-LPS
    8                    Defendant.
                                               - - -
    9
                                        Wilmington, Delaware
   10                                 Monday, January 13, 2020
                                        Jury Trial - Volume A
   11
                                               - - -
   12
          BEFORE:    HONORABLE LEONARD P. STARK, Chief Judge, and a jury
   13
          APPEARANCES:                         - - -
   14

   15                    MORRIS JAMES, LLP
                         BY: KENNETH L. DORSNEY, ESQ.
   16
                              and
   17
                         REICHMAN JORGENSEN, LLP
   18                    BY: COURTLAND L. REICHMAN, ESQ.,
                              SHAWNA L. BALLARD, ESQ.
   19                         (New York, New York)

   20                         and

   21                    REICHMAN JORGENSEN, LLP
                         BY: CHRISTINE LEHMAN, ESQ.
   22                         (Washington, District of Columbia)

   23                         and

   24
          Valerie G. Gunning                    Brian P. Gaffigan
   25     Official Court Reporter               Official Court Reporter
Case 1:19-cv-00742-LPS Document 503 Filed 01/19/20 Page 4 of 90 PageID #: 35375
                                                                           243
                                   Hillier - direct

    1     in those days.

    2     Q.      And did you have any ideas back then on how those

    3     challenges could be addressed?

    4     A.      Yes, absolutely.     There was one meeting in particular

    5     that I recall quite well.       It was a company called Bell

    6     Canada, a big telephone company, and we had been working

    7     with them trying to sell our product to them, the earlier

    8     product, and we had gathered a lot of data and given a lot

    9     of reports.

   10                          We were in this big executive meeting

   11     where we showed it to them.       The top executives said, this

   12     is all great data, but I don't know what to do with it.             I

   13     still don't know what to do.       We just have a lot of data we

   14     were giving them.

   15                   Walking back from that meeting was kind of a big

   16     moment for me because I was walking back with our sales guy.

   17     And I kind of thought, well, I will tell you what we're

   18     going to do with this data.       We're going to take all of this

   19     data.   We're going to take all your systems, your computers,

   20     we're going to put them down the left and across the top and

   21     we're going to score them all against each other.           We're

   22     going to not analyze them and say which one can go with

   23     which other one.     We're going to kind of make a map of what

   24     you can do.    So instead of reading all of this raw data,

   25     we're going to tell you exactly how you can put applications
Case 1:19-cv-00742-LPS Document 503 Filed 01/19/20 Page 5 of 90 PageID #: 35376
                                                                           256
                                   Hillier - direct

    1     Mr. Smith.

    2     Q.      And then sort of moving up to today, how does

    3     Densify's product sort of fit in the virtualization market

    4     overall?

    5     A.      Well, in those early days, there were actually

    6     quite a few vendors that would -- that would provide

    7     virtualization solutions, and we kind of saw ourselves

    8     fitting in with all of them and helping optimize the

    9     different technologies.

   10                   Over the years, VMware became the dominant one,

   11     and I think now most customers, they are very dominant.            So

   12     we kind of moved over to make sure that we worked with them.

   13     We were very complementary to their solution.          So a lot of

   14     companies would have their products, and we made sure we

   15     worked nicely with them.

   16     Q.      Are there other hypervisors other than VMware that

   17     Densify works with?

   18     A.      They were certainly in the early days.         They all kind

   19     of petered away.     We do still support one called IBM Power.

   20     It runs on IBM systems.

   21     Q.      And so how does Densify software work with VMware in

   22     particular?

   23     A.      Well, there is a bunch of different touch points, I

   24     guess, but just to -- as an example, for DRS is a component

   25     of VMware called Distributed Resource Scheduler.           So it is
Case 1:19-cv-00742-LPS Document 503 Filed 01/19/20 Page 6 of 90 PageID #: 35377
                                                                           257
                                   Hillier - direct

    1     part of VMware that also moves VMs around and places them.

    2     So we make sure we work very nicely with it.

    3                   So DRS has what is called rules that you can

    4     program to say -- to control what goes where.          And so we

    5     will put all those rules into our analysis, and then we will

    6     do our computations.      And then when we are done, we also had

    7     to go put rules back into DRS to make more rules, to make

    8     it -- to model other constraints.

    9                   So it works very, very seamlessly with DRS.

   10     Q.      All right.    And today, what kind of rules does DRS

   11     have?

   12     A.      So there are -- there are two main types of rules

   13     when you are talking about DRS that govern where VMs goes.

   14                   So there's also anti-affinity, so keep two

   15     things apart.     Or affinity, which is keep things together.

   16     Those are kind of the two main types.

   17                   And, then you can do it between VMs.         So you can

   18     say I want two VMs never to go on the same host or always go

   19     on the same host.     Or you can do it between a VM and a host

   20     itself, or a group of hosts.       So you say, I want this VM to

   21     run on one of these servers, or not run on one of the

   22     servers.

   23                   So those are the kind of four variants.

   24     Q.      And what do customers use DRS rules for?

   25     A.      Well, there are a lot of different reasons.          And, you
Case 1:19-cv-00742-LPS Document 503 Filed 01/19/20 Page 7 of 90 PageID #: 35378
                                                                           258
                                   Hillier - direct

    1     know, there's lots of constraints that customers have.            I

    2     know that there's a lot of banks around here.          So banks

    3     have, for example, rules that traders and researchers can't

    4     intermingle.    So that can dictate how VMs get placed on

    5     hosts because they have certain rules that keep people

    6     apart.   And companies that deal with credit card

    7     information, they can't let your name and credit card number

    8     be together, ever.

    9                    So there are all kinds of different compliance.

   10     Healthcare has lots of rules around treating personal data.

   11                    You know, some customers, for example, they have

   12     rules that say if an application has multiple components,

   13     spread them out in the room.       Don't run them all to one part

   14     of the room because if you lose power, you will have a

   15     problem.

   16                    So there are all kinds.      Similar customers have

   17     thousands of rules.

   18     Q.       And how do you know about the DRS rules that your

   19     customers have?

   20     A.       Well, our product actually loads them.        So all the

   21     rules in our customers are pulled into our analytics, and

   22     they're sitting in the database that is used by our

   23     analytics to when it does a solution.

   24     Q.       And when customers come to Densify, do they already

   25     have DRS rules?
Case 1:19-cv-00742-LPS Document 503 Filed 01/19/20 Page 8 of 90 PageID #: 35379
                                                                           259
                                   Hillier - direct

    1     A.       Yes, absolutely.     So, yeah, they usually have a lot

    2     of rules.    We have cases where we run our analytics, but we

    3     didn't set up to load the rules, so the answers we gave

    4     don't honor their constraints.        Some of us spend quite a bit

    5     of time setting up these rules.          So we make sure we pull

    6     them in when they become a customer, and we pull all those

    7     rules in, and then after that, every time we do an analysis,

    8     they are synchronized.

    9     Q.       And so can you give us some examples of some Densify

   10     customers that have DRS rules?

   11     A.       Yes.   The vast majority of them do.

   12                     THE COURT:    Hold on.    Mr. Hillier.   Is there an

   13     objection?

   14                     MR. JACOBS:   Foundation, Your Honor.

   15                     THE COURT:    Foundation?

   16                     MR. JACOBS:   Yes.

   17                     THE COURT:    A response?

   18                     MS. LEHMAN:   I think the question before was how

   19     do you know about the DSR's rules your customers have.            Then

   20     I was asking what customers.

   21                     THE COURT:    Yes.   Hasn't he already testified to

   22     that?

   23                     MR. JACOBS:   I don't believe so, Your Honor.

   24                     THE COURT:    All right.    Ask him again how he

   25     knows.
Case 1:19-cv-00742-LPS Document 503 Filed 01/19/20 Page 9 of 90 PageID #: 35380
                                                                           264
                                   Hillier - direct

    1     constraints?

    2     A.        Yes.    Anyone who uses DRS, that is kind of a core of

    3     what it does.

    4     Q.        Now, switching gears for a minute, how has Dentsply,

    5     some of their products been received by the virtualization

    6     market?

    7     A.        Well, very well.      I mean, we've gotten a lot of

    8     kudos.    We've gotten recognized by what are called analysts,

    9     industry analysts have recognized us.            We've had a lot of

   10     press coverage.       And we have won -- we have won quite a few

   11     awards.    We one an award every year from 2011 to 2017 in

   12     this space.

   13     Q.        All right.    And now if you can turn in your binder to

   14     PTX-1942.

   15     A.        Okay.

   16     Q.        And could you identify PTX-1942, please?

   17     A.        This is a press release for the Best of VM World

   18     Award in 2017.

   19                       MS. LEHMAN:   Your Honor, move to admit PTX-1942.

   20                       MR. JACOBS:   No objection.

   21                       THE COURT:    It's admitted.

   22                       (DTX-1942 was admitted into evidence.)

   23     BY MS. LEHMAN:

   24     Q.        And so what does it mean to be the Best of VM Award

   25     Gold Winner?
Case 1:19-cv-00742-LPS Document 503 Filed 01/19/20 Page 10 of 90 PageID #: 35381
                                                                           265
                                   Hillier - direct

     1    A.        So DM World is DM wears -- it is big yearly

     2    conference.       There's one in Europe, one in North America.

     3    It's pretty much a big industry event in the virtualization

     4    world.    All the vendors are there.       There's tens of

     5    thousands of people attending, and the Best of DM World is

     6    where they look at, oftentimes they look at hundreds of

     7    vendors and they'll kind of give awards for the ones that

     8    they think are the best across different categories.            This

     9    one is for workload management and migration.

   10     Q.        All right.    And what did workload management and

   11     migration mean in this context?

   12     A.        Well, workload management is exactly what we've been

   13     discussing.       The VMs are also called workloads and how you

   14     place them.       So, you know, this goes on to talk about our

   15     ability to off line placements and things like that.

   16     Q.        Let's turn to the next exhibit in your binder.         It

   17     should be PTX-1943.

   18     A.        Okay.

   19     Q.        And could you identify PTX-1943, please?

   20     A.        Sure.    This is another press release about us being

   21     recognized as a representative vendor in Gartner, which is

   22     an industry analyst.       An analyst is a company that looks at

   23     all of the vendors and tries help customers know which once

   24     to buy.

   25                       MS. LEHMAN:   Your Honor, I move to admit
Case 1:19-cv-00742-LPS Document 503 Filed 01/19/20 Page 11 of 90 PageID #: 35382
                                                                           281


     1                         IN THE UNITED STATES DISTRICT COURT

     2                         IN AND FOR THE DISTRICT OF DELAWARE

     3                                         - - -

     4    CIRBA INC. (d/b/a DENSIFY) and
          CIRBA IP, INC.,                              :    CIVIL ACTION
     5                                                 :
                         Plaintiffs,                   :
     6    v                                            :
                                                       :
     7    VMWARE, INC.,                                :
                                                       :     NO. 19-742-LPS
     8                   Defendant.
                                               - - -
     9
                                        Wilmington, Delaware
   10                                 Tuesday, January 14, 2020
                                        Jury Trial - Volume B
   11
                                               - - -
   12
          BEFORE:    HONORABLE LEONARD P. STARK, Chief Judge, and a jury
   13
          APPEARANCES:                         - - -
   14

   15                    MORRIS JAMES, LLP
                         BY: KENNETH L. DORSNEY, ESQ.
   16
                               and
   17
                         REICHMAN JORGENSEN, LLP
   18                    BY: COURTLAND L. REICHMAN, ESQ.,
                              SHAWNA L. BALLARD, ESQ.
   19                         (New York, New York)

   20                          and

   21                    REICHMAN JORGENSEN, LLP
                         BY: CHRISTINE LEHMAN, ESQ.
   22                         (Washington, District of Columbia)

   23                          and

   24
          Valerie G. Gunning                    Brian P. Gaffigan
   25     Official Court Reporter               Official Court Reporter
Case 1:19-cv-00742-LPS Document 503 Filed 01/19/20 Page 12 of 90 PageID #: 35383
                                                                           314
                                   Hillier - direct

     1    A.       Yes.   IBM was a big partner of ours.       They thought we

     2    had been acquired by VMware when we saw this.

     3    Q.       Are you familiar with a VMware product called vROps?

     4    A.       Yes, I am.

     5    Q.       And what is vROps?

     6    A.       It's a management product that helps you manage

     7    virtual environments.

     8    Q.       And how does vROps compare to Densify's product in

     9    the market?

   10     A.       Well, vROps, initially, it was focused more on

   11     monitoring and dashboards and showing you when things go red

   12     or operational management, and it wasn't really any work for

   13     placement in it at all.       So customers would use vROps and

   14     would use us, and we would even integrate then some

   15     customers, so they played very nice together.

   16     Q.       And did there come a time when vROps did get into

   17     doing hosting placements?

   18     A.       Yes.

   19     Q.       And do you recall when that was?

   20     A.       That was at VM World 2018.

   21     Q.       And did you attend VM World in 2018?

   22     A.       Yes, I did.

   23     Q.       And what did they announce with respect to vROps at

   24     VM World 2015?

   25     A.       Well, they announced version session of vROps where
Case 1:19-cv-00742-LPS Document 503 Filed 01/19/20 Page 13 of 90 PageID #: 35384
                                                                           315
                                   Hillier - direct

     1    they introduced a feature they called host based placement

     2    based on business intent.       So they increased the ability to

     3    control placement at the host level and represent business

     4    considerations when doing so.        They talked about software

     5    license optimization.       They talked about densifying your

     6    environment using this.       They talked about workload routing,

     7    what they call initial placement, things they presented in

     8    2018.

     9    Q.       And why was that significant to you?

   10     A.       Well, I mean, it struck right at the heart of what we

   11     do.   It was like watching -- anyway, it was, it was, the

   12     things that our customers buy us for, putting that product

   13     on the screen one by one.

   14     Q.       And do you recall what your reaction was as you sat

   15     in the audience and listened to them describe the features?

   16     A.       I was -- I was fairly shocked.       I felt green.     It was

   17     hard to describe.      I had to go outside and take a walk

   18     afterwards.

   19     Q.       And what -- could you explain what your concerns were

   20     about VMware releasing these new features in terms of the

   21     impact on your company?

   22     A.       Well, we were a small company.       They're a big

   23     company.    And this product is with the customers already.

   24     If they decide to add a feature, that's what we do.            There's

   25     no competition.     They just typically use it and they turn us
Case 1:19-cv-00742-LPS Document 503 Filed 01/19/20 Page 14 of 90 PageID #: 35385
                                                                           384
                                    Hillier - cross

     1    separate.

     2    Q.       In between, you put out the white paper.         And then

     3    you put the white paper in your patent application; right,

     4    sir?

     5    A.       Well, the white paper became the provisional of the

     6    patent application.

     7    Q.       So you had put out to the public that level of

     8    information about your product; true, sir?

     9    A.       Yes.

   10     Q.       And, of course, you speak at events like we have seen

   11     at VMworld or this offsite VMworld.         You describe Cirba to

   12     the world in those contexts; correct?

   13     A.       Yes, I do.

   14     Q.       You put out a lot of literature about your products

   15     to explain what it does; true, sir?

   16     A.       Yes, that's true.

   17     Q.       And you have gotten a lot of awards and recognition

   18     because people know what Cirba does; right, sir?

   19     A.       That's correct.

   20     Q.       The important confidential material is your source

   21     code; true, sir?

   22     A.       Oh, I think there's lots of confidential material

   23     beyond that, but, yes, the source code is confidential.

   24     Q.       And the source code is actually where you implement

   25     all of this functionality; true, sir?
Case 1:19-cv-00742-LPS Document 503 Filed 01/19/20 Page 15 of 90 PageID #: 35386
                                                                           386
                                    Hillier - cross

     1    and win business; right?

     2    A.       Yes.   I'm not sure when in 2019 it was, but that is

     3    generally when we inform our sales teams.

     4    Q.       The title of the talk is "How To Win Competitively

     5    Every Time."     Right, sir?

     6    A.       Yes.

     7    Q.       Nice ambitious goal; right, sir?

     8    A.       Yes, rather ambitious.

     9    Q.       And you are one of the presenters; right?

   10     A.       That's correct.

   11     Q.       Let's turn to page 7 of this document.

   12                     You see now we are going to -- in your

   13     presentation, you are shifting to, how do we sell when

   14     we're facing or we're selling into VMware that has -- a

   15     VMware customer that already has vROps; right?

   16     A.       Yes, that's the implication.

   17     Q.       That is really the nub of the matter for you right

   18     now competitively; right?       The customer has got VMware and

   19     vROps, and you are trying to explain why you should pay

   20     extra for more capability; right, sir?

   21     A.       Well, this deck would cover a bunch of different

   22     products that a customer might have.         This would --

   23     generally, we take a complementary position with vROps

   24     because most customers have it.        So it's not like competing

   25     with other products we might be vying for business that we
Case 1:19-cv-00742-LPS Document 503 Filed 01/19/20 Page 16 of 90 PageID #: 35387
                                                                           557


     1                         IN THE UNITED STATES DISTRICT COURT

     2                         IN AND FOR THE DISTRICT OF DELAWARE

     3                                         - - -

     4    CIRBA INC. (d/b/a DENSIFY) and
          CIRBA IP, INC.,                              :    CIVIL ACTION
     5                                                 :
                         Plaintiffs,                   :
     6    v                                            :
                                                       :
     7    VMWARE, INC.,                                :
                                                       :     NO. 19-742-LPS
     8                   Defendant.
                                               - - -
     9
                                        Wilmington, Delaware
   10                                 Wednesday, January 15, 2020
                                        Jury Trial - Volume C
   11
                                               - - -
   12
          BEFORE:    HONORABLE LEONARD P. STARK, Chief Judge, and a jury
   13
          APPEARANCES:                         - - -
   14

   15                    MORRIS JAMES, LLP
                         BY: KENNETH L. DORSNEY, ESQ.
   16
                               and
   17
                         REICHMAN JORGENSEN, LLP
   18                    BY: COURTLAND L. REICHMAN, ESQ.,
                              SHAWNA L. BALLARD, ESQ.
   19                         (New York, New York)

   20                          and

   21                    REICHMAN JORGENSEN, LLP
                         BY: CHRISTINE LEHMAN, ESQ.
   22                         (Washington, District of Columbia)

   23                          and

   24
          Valerie G. Gunning                    Brian P. Gaffigan
   25     Official Court Reporter               Official Court Reporter
Case 1:19-cv-00742-LPS Document 503 Filed 01/19/20 Page 17 of 90 PageID #: 35388
                                                                           656
                                    Somani - direct

     1    follow and accept it and just refer to our capability as

     2    whatever they call it.

     3    Q.       Can you explain to the jury what your product does

     4    from a commercial perspective?

     5    A.       Sure.    I know it's really technical, but I'll try to

     6    explain it.      I'll put it in terms of the banking.

     7                     So you're a banking customer and you think about

     8    your bank having to provide all these services to you.            So

     9    they have a check-processing system, they have their

   10     automated teller machines, they have a mortgage system for

   11     you.    They even have an online banking system for you.

   12                      So the bank runs all of these applications, and

   13     actually they have hundreds or thousands of applications.

   14     Each one of these applications has a number of worker VMs,

   15     virtual machines, to support that application.

   16                      So there's 19 departments that have to figure

   17     out how to place those virtual machines on computers so they

   18     live well together.

   19                      But the thing is that sometimes things get busy

   20     in the daytime, others get busy at nighttime, some get busy

   21     on certain days.      How do you make sure if you put all the

   22     VMs on a certain computer you don't run out of computer

   23     resources?

   24                      Then think about doing this over thousands or

   25     tens of thousands of virtual machines over hundreds of
Case 1:19-cv-00742-LPS Document 503 Filed 01/19/20 Page 18 of 90 PageID #: 35389
                                                                           657
                                    Somani - direct

     1    thousands of computers, and then we are going to layer on

     2    some more constraints.

     3                   So the IT department is told, in addition to

     4    laying this all out, wait a second.         That mobile banking

     5    application, it has to land on computers with access to

     6    certain networks.

     7                   Oh, and that mortgage system?       You've got to

     8    make sure it lands on certain computers with a certain level

     9    of encryption.

   10                    Then the boss says, wait a second here.         But for

   11     all of these applications, we want you to take the VMs and

   12     put them as far apart on different hosts as possible, our

   13     computers as possible, so that if one computer goes down,

   14     the application still stays up.

   15                    So now you add more and more computers.

   16                    Then somebody else says, wait a second here.

   17     But we're running out of space in the building.           We can't

   18     keep adding computers.       We want to run on less computers.

   19     And,

   20                    Then somebody says, wait, wait, wait one second.

   21     We also have to make sure that your personal credit card

   22     information is never on the same computer, right, as your

   23     personal ID.     Because we don't want identity theft.

   24                    Then the boss says, oh, wait a second.         Don't

   25     forget, we also need to pay Microsoft less.          We don't want
Case 1:19-cv-00742-LPS Document 503 Filed 01/19/20 Page 19 of 90 PageID #: 35390
                                                                           658
                                    Somani - direct

     1    to pay them and license their technology on every computer.

     2    So the Microsoft VMs?       Make sure you put them on less

     3    computers.

     4                   So there's an IT department that is trying to

     5    figure all of this out.       And there's millions, kazillions of

     6    combinations and permutations.        That is what Mr. Hillier's

     7    invention, that is what it does.        It solves it all.      It

     8    solves that problem so that IT department just uses our

     9    technology and it figures it out for them, so that they run

   10     the right amount of computers, they can meet all the

   11     constraints and not have to think about it.

   12                    That's, that's host-based placement.

   13     Q.       What percentage of your business is on VMware

   14     platform?

   15     A.       87 percent of our business today is on the VMware

   16     platform.    The other 13 percent is on other platforms that

   17     we support.

   18                    So as an example, you might hear the term

   19     "public cloud."     So Amazon, Azure are examples of public

   20     cloud.    Or IBM is another platform.

   21                    So 13 percent of our business are on those other

   22     platforms, 87 percent on VMware.

   23     Q.       So let's get some vocabulary here for the jury.

   24                    What do you mean by "VMware platform"?

   25     A.       I mean customers, Densify customers that are running
Case 1:19-cv-00742-LPS Document 503 Filed 01/19/20 Page 20 of 90 PageID #: 35391
                                                                           659
                                    Somani - direct

     1    the VMware Hypervisor as the core.         So that is what I mean

     2    by that.

     3    Q.       Who are Densify's primary competitors in the VMware

     4    platform space?

     5    A.       Two primary competitors:      VMware themselves, and then

     6    a smaller competitor named Turbonomics.

     7    Q.       As between your company, Turbonomics and VMware, is

     8    there a dominant competitor?

     9    A.       Yeah.    So I would absolutely say that's VMware.        I

   10     would describe them as, they're the 800-pound gorilla.            They

   11     have 500,000 customers compared to our 87.

   12                      They're in 99 percent of the Fortune 1000.       And

   13     all of our customers have their DRS product, and the

   14     majority of them have their vROps product.          So that is --

   15     that is the dominant player.

   16     Q.       What is it like being in a room trying to sell when

   17     competing against VMware?

   18     A.       I would start by talking about, before I get in

   19     the room, before I'm allowed in the room -- so VMware has

   20     20-24,000 employees.      So when we talk about a customer, a

   21     lot of -- the majority of customers that I personally deal

   22     with, they actually have VMware people on staff at the

   23     customer.    So they have a very, very strong influence and

   24     relationship with all of these customers.

   25                      And, basically a customer asks VMware, they
Case 1:19-cv-00742-LPS Document 503 Filed 01/19/20 Page 21 of 90 PageID #: 35392
                                                                           660
                                    Somani - direct

     1    say, well, can we bot your technology?          We paid all of this

     2    money; right?

     3                     If I need something, I'm going to ask VMware

     4    first:    Do you have this capability?        If I need this

     5    functionality, I'm going to ask VMware.          And it is only when

     6    VMware says no, we don't do that, or we can't do it the way

     7    you want, then I get the opportunity -- then we, Densify,

     8    get the opportunity to enter the room and give a sales

     9    pitch.

   10                      Until then, we don't even get the shot.       And

   11     a lot of the customers, the majority of the customers in

   12     there, they don't even invite us into the room because

   13     VMware is already there, and they are telling them they have

   14     our Densify technology built into their product.

   15     Q.       So are you saying that your VMware platform customers

   16     already have DRS?

   17     A.       I am.    So all of our VMware customers have DRS --

   18                      MR. GONZALEZ:   Excuse me, Your Honor.      I'll

   19     object and move to strike, lacking in foundation and/or

   20     based on hearsay.

   21                      THE COURT:   Any response?

   22     BY MS. BALLARD:

   23     Q.       Mr. Somani, have you done any analysis as to whether

   24     or not your -- or strike that.

   25                      Mr. Somani, can you explain what information you
Case 1:19-cv-00742-LPS Document 503 Filed 01/19/20 Page 22 of 90 PageID #: 35393
                                                                           662
                                    Somani - direct

     1                   MR. GONZALEZ:    Excuse me, Your Honor.       Lack of

     2    foundation and/or hearsay.

     3                   THE COURT:    Do you wand to respond to the

     4    objection?

     5                   MS. BALLARD:    Yes.   This witness is the customer

     6    interfacing witness at Densify and has the foundation to

     7    testify to the impact of the products he competes against

     8    with Densify.

     9                   THE COURT:    Is there anything further on that?

   10                    MR. GONZALEZ:    Other than sounds like hearsay.

   11                    THE COURT:    Overruled.

   12     BY MS. BALLARD:

   13     Q.       How has DRS's presence in the market impacted

   14     Densify?

   15     A.       So with Mr. Hillier's invention, host-based

   16     placement, you know, we are out there, we are competing with

   17     DRS.    They were in the space, they were in the general space

   18     of optimization.      What we were doing was very, very unique,

   19     host-based placement.

   20                    What we found was that because DRS was also

   21     provided by VMware, that it became the dominant player out

   22     there as well.     That everyone was running DRS.

   23                    So we realized that, you know, just

   24     realistically as a business, we had to find a way to be able

   25     to tell customers that, no, you can run our product, too.
Case 1:19-cv-00742-LPS Document 503 Filed 01/19/20 Page 23 of 90 PageID #: 35394
                                                                           663
                                    Somani - direct

     1                   So instead of trying to displace the DRS

     2    product, it can go up against VMware, we thought the best

     3    strategy was to be what we call "complementary."

     4                   So what we tell customers is, hey, you can

     5    continue to run DRS; right?        You can continue to run all of

     6    your products, but we do this amazing thing called

     7    host-based placement and it will just work side by side with

     8    all of this stuff.      You just get the value of host-based

     9    placement.

   10                    That was a strategy that we followed.

   11                    Now, that has changed over time because of --

   12     well, in 2010, they started to put our technology, our

   13     patented technology, in their DRS product.

   14     Q.       So if VMware has host-based placement, how is it that

   15     your product is complementary?

   16     A.       Well, the good news -- I mean, why we've managed to

   17     survive is that we've taken Mr. Hillier's patent and the

   18     implementation, the way we actually did it in our product,

   19     is so much better than DRS because we're focused on it.

   20     This is what we do as a company.

   21                    So we can make it more automated, we can make

   22     our answers better.      So it allows customers, larger

   23     customers, typically, to say, okay, the DRS stuff that they

   24     put in in 2010, yeah, it does it, but it doesn't do it well

   25     enough or as good as Densify does.
Case 1:19-cv-00742-LPS Document 503 Filed 01/19/20 Page 24 of 90 PageID #: 35395
                                                                           664
                                    Somani - direct

     1                   So they can continue to run the DRS product and

     2    then use us for host-based placement.

     3    Q.        So you have indicated that Densify competes with

     4    VMware.    How are Densify and VMware competitive?

     5    A.        We like to take a complementary position these days,

     6    but VMware took our technology, they took our patent and

     7    made --

     8                   MR. GONZALEZ:    Objection, Your Honor.       I'm going

     9    to move to strike.      Now it's not -- it's an occlusion.        It

   10     is just argument.

   11                    THE COURT:    All right.    I'll sustain.

   12                    Ask another question.

   13     BY MS. BALLARD:

   14     Q.        So if VMware has host-based placement, how is it that

   15     Densify's product is different from VMware's product?

   16     A.        So, again, I would mention that because, yes, they

   17     have the host-based placement, Densify's patented technology

   18     in DRS, but because we have been doing this as long as we

   19     have, and, you know, we're so focused on it, we just create

   20     a better version of it.

   21                    So implementation of host-based placement, it

   22     gives better answers, it's automated, it's just a better

   23     implementation.

   24     Q.        Is there -- has that changed over time in any

   25     respect?
Case 1:19-cv-00742-LPS Document 503 Filed 01/19/20 Page 25 of 90 PageID #: 35396
                                                                           665
                                    Somani - direct

     1    A.       It has.   I mean, since 2010, when they first put our

     2    technology in their product, we still were able to maneuver

     3    and land, you know, larger customers that needed that

     4    automation, that needed better answers around host-based

     5    placement.

     6                   But last year, that was the real -- that was the

     7    real point where in August 2018, they made an announcement

     8    on another product that they have called vROps, that it's an

     9    add-on product to DRS, and they announced host-based

   10     placement in vROps.      And they announced all of the

   11     automation, the differentiators we had, the little

   12     differences we had, they started to chip away at those.             And

   13     that is where we realized, oh, my God.          Okay?   We've got an

   14     issue.

   15     Q.       So where were you when vROps 7 was announced?

   16     A.       I was -- we won't forget this.

   17                    So we were at VMworld's event -- sorry.

   18     VMware's event.     So in our industry we have a tech

   19     conference.     Just like every industry, there's a tech -- in

   20     tech, there is a conference.

   21                    But our tech conference is run, owned, managed

   22     by VMware.     It's called VMworld, and we have to pay to be

   23     there.

   24                    And so it was August 2018.       We were there.    We

   25     paid to have a booth, a vendor booth, and our staff was
Case 1:19-cv-00742-LPS Document 503 Filed 01/19/20 Page 26 of 90 PageID #: 35397
                                                                           666
                                    Somani - direct

     1    working there, and Gerry and I were standing in front of the

     2    booth and Andrew, Mr. Hillier, sorry, Mr. Hillier, had came

     3    back and he had just heard the announcement from VMware on,

     4    vROps now does host-based placement.

     5                   And, it wasn't just the fact that they said they

     6    do host-based placement, they listed all of the benefits

     7    that we did and then they went further.          They started to use

     8    the word densify, densification, densifying.

     9                   So in one swoop, they announced our

   10     differentiators, and then they implied that they have

   11     "densify."     They took our identity at the same time in one

   12     shot.

   13                    And, I remember -- I remember physically

   14     standing there with Gerry -- sorry, with Mr. Smith and

   15     Mr. Hillier, and not knowing what to say to each other.

   16     We're like, we're the leaders of the company and --

   17                    MR. GONZALEZ:    I'm sorry, Your Honor.       It's

   18     become a narrative.

   19                    THE COURT:    Overruled.

   20                    You can continue.

   21     BY THE WITNESS:

   22     A.       We have employees.     They're working at the booth.

   23     They put money into the company.        I'm looking at them and

   24     I -- I didn't know what I was going to say to that.

   25                    So we had to figure out, what is it that we're
Case 1:19-cv-00742-LPS Document 503 Filed 01/19/20 Page 27 of 90 PageID #: 35398
                                                                           684
                                    Somani - cross

     1    A.       Please repeat the question.

     2    Q.       I'll withdraw it.

     3                   MR. GONZALEZ:    Your Honor, we move 4640 into

     4    evidence.

     5                   MS. BALLARD:    No objection.

     6                   THE COURT:    It's admitted.

     7                   (DTX-4640 admitted into evidence.)

     8    BY MR. GONZALEZ:

     9    Q.       Now, as a member of the TAP program, one of the

   10     things that you need to do is you need to make sure that

   11     your product is going to work on VMware's product; correct?

   12     A.       We have to make sure that our product works on the

   13     VMware Hypervisor.

   14     Q.       And, therefore, you need to know how VMware's

   15     Hypervisor works; correct?

   16     A.       We don't need to know the details of how it works.

   17     My understanding is that VMware has what they call, it's

   18     very common in the industry, "application program

   19     interface."     It just says if you need to get information

   20     from the Hypervisor, here is how you make the call to go get

   21     the information.      That's the information that we needed.

   22     Q.       If your product doesn't work with VMware's product,

   23     nobody is going to buy.       Can we agree on that?

   24     A.       No, that is not accurate.

   25     Q.       All right.    How many times have you attended VMworld?
Case 1:19-cv-00742-LPS Document 503 Filed 01/19/20 Page 28 of 90 PageID #: 35399
                                                                           685
                                    Somani - cross

     1    A.        Me personally, maybe three, five times.

     2    Q.        But your company sends multiple people to VMworld

     3    every year; true?

     4    A.        Yes, it does.   That's the trade show that VMware

     5    controls.    That's the trade show -- the industry trade show

     6    that --

     7    Q.        You answered my question.

     8    A.        Okay.

     9    Q.        And one of the reasons why you send people to VMworld

   10     is so that you can keep on top of what VMware is doing;

   11     right?

   12     A.        That's not -- I don't believe that that is our driver

   13     for attending.     We show up there so we can actually show

   14     what Densify does to prospects.

   15     Q.        And you mentioned "Densify."      Your legal name is

   16     Cirba, Inc.; correct?

   17     A.        We operate as Densify.

   18     Q.        Your legal name is Cirba, Inc.; correct?

   19     A.        Yes.

   20     Q.        And you only started using "Densify" a couple years

   21     ago; right?

   22     A.        I believe it was in the 2017 time frame that we

   23     were -- that we started using "Densify," and we went and got

   24     the mark as well.

   25     Q.        Sir, you and Mr. Hillier, the co-founder of this
Case 1:19-cv-00742-LPS Document 503 Filed 01/19/20 Page 29 of 90 PageID #: 35400
                                                                           745


     1                         IN THE UNITED STATES DISTRICT COURT

     2                         IN AND FOR THE DISTRICT OF DELAWARE

     3                                         - - -

     4    CIRBA INC. (d/b/a DENSIFY) and
          CIRBA IP, INC.,                              :    CIVIL ACTION
     5                                                 :
                         Plaintiffs,                   :
     6    v                                            :
                                                       :
     7    VMWARE, INC.,                                :
                                                       :     NO. 19-742-LPS
     8                   Defendant.
                                               - - -
     9
                                        Wilmington, Delaware
   10                                Thursday, January 16, 2020
                                        Jury Trial - Volume D
   11
                                               - - -
   12
          BEFORE:    HONORABLE LEONARD P. STARK, Chief Judge, and a jury
   13
          APPEARANCES:                         - - -
   14

   15                    MORRIS JAMES, LLP
                         BY: KENNETH L. DORSNEY, ESQ.
   16
                               and
   17
                         REICHMAN JORGENSEN, LLP
   18                    BY: COURTLAND L. REICHMAN, ESQ.,
                              SHAWNA L. BALLARD, ESQ.
   19                         (New York, New York)

   20                          and

   21                    REICHMAN JORGENSEN, LLP
                         BY: CHRISTINE LEHMAN, ESQ.
   22                         (Washington, District of Columbia)

   23                          and

   24
          Valerie G. Gunning                    Brian P. Gaffigan
   25     Official Court Reporter               Official Court Reporter
Case 1:19-cv-00742-LPS Document 503 Filed 01/19/20 Page 30 of 90 PageID #: 35401
                                                                           782
                               Raghuram - designations

     1                   "Question:    Okay.   My question is:     Did Cirba

     2    share confidential information with VMware during the

     3    acquisition discussions?

     4                   "Answer:   During the course of any acquisition

     5    discussion, they would share data that's not publically

     6    available, and that has certainly happened in this case,

     7    too.

     8                   "Ms. Green:    Let's mark as Exhibit 12 a document

     9    with a Bates label VMW00037411.

   10                    "Question:    Do you agree this document reflects

   11     that VMware somehow had a live copy of Cirba software in

   12     2014?

   13                    "Answer:   It says it is a live Cirba environment

   14     in our lab team.

   15                    "Question:    Do you now how VMware got that?

   16                    "Answer:   I have no idea.

   17                    "Question:    Is it weird for VMware to have a

   18     live copy of Cirba software?

   19                    "Answer:   Like I said, it depends on whether

   20     this was acquired, meaning purchased, or Cirba gave it to us

   21     or whatever.     It could be any number of ways.

   22                    "Question:    If you look on the last page, is

   23     this another image of the control console?

   24                    "Answer:   This seems like the same server

   25     control console.
Case 1:19-cv-00742-LPS Document 503 Filed 01/19/20 Page 31 of 90 PageID #: 35402
                                                                           783
                               Raghuram - designations

     1                   "Question:    That we saw on Exhibit 3?

     2                   "Answer:   Yeah.    Or similar, yes.

     3                   "Question:    What are the reasons VMware puts a

     4    competitor's software in its live environment?

     5                   "Answer:   I mean, in general, it could be any

     6    number of reasons.      It could be because we are trying to

     7    acquire the company and we wanted to see the product.             It

     8    could be because customers asked us to analyze a particular

     9    product.    It could be because we are doing a competitive

   10     analysis of a product.       It could be any number of reasons.

   11                    "It could be because we wanted to partner with a

   12     product -- or the company that makes the product.           Any

   13     number of reasons.

   14                    "Question:    Does VMware break down a

   15     competitor's software in the lab to copy?

   16                    "Answer:   No.

   17                    "Question:    How do you know?

   18                    "Answer:   It is generally our practice not to,

   19     like I said earlier, infringe on other IP.          So when we look

   20     at our product, we look at our product from what it is doing

   21     for customers.     We look at its strength and weakness.          And

   22     then we look at what our customers want from us and take all

   23     of that data and build what we need to build.           And what our

   24     engineers think they can do.

   25                    "Question:    Does VMware take competitors'
Case 1:19-cv-00742-LPS Document 503 Filed 01/19/20 Page 32 of 90 PageID #: 35403
                                                                           788
                               Raghuram - designations

     1    between the two?

     2                   "Answer:   The language is identical.

     3                   "Question:    Look at the next tab that I have red

     4    highlight on Exhibit 13 that I've done for you.

     5                   "Answer:   Uh-huh.

     6                   "Question:    Do you see the graph at the bottom?

     7    So there's three columns.       One says:    underutilized zone,

     8    optimal zone, overutilized zone.

     9                   "Answer:   Uh-huh.

   10                    "Question:    Do you see those three columns?

   11                    "Answer:   Uh-huh.

   12                    "Question:    If you go back to Exhibit 3 and look

   13     at the slide that has Cirba's control console, which would

   14     be before.

   15                    "Answer:   Real-time control?

   16                    "Question:    Yes.   What is the difference between

   17     this slide, the real-time -- Cirba's control console on

   18     Exhibit 3 and the graphic on Exhibit 13?

   19                    "Answer:   They look similar.

   20                    "Question:    Colors the same?

   21                    "Answer:   Somewhat.    I mean, it's ...

   22                    "Question:    You can hold it up.

   23                    "Answer:   I can't tell you exactly what the

   24     colors are.     But somewhat -- certainly the overutilized zone

   25     seems to be the same color.
Case 1:19-cv-00742-LPS Document 503 Filed 01/19/20 Page 33 of 90 PageID #: 35404
                                                                           789
                               Raghuram - designations

     1                   "Question:    And then there's a green one?

     2                   "Answer:   Greenish, yellow, and white

     3    PowerPoint.

     4                   "Question:    Three columns?

     5                   "Answer:   Three columns.

     6                   "Question:    On Exhibit 13 they're labeled:

     7    Underutilized, optimal, and overutilized?

     8                   "Answer:   Yeah.

     9                   "Question:    Does underutilized, based on your

   10     knowledge, correspond to too little infrastructure -- sorry

   11     -- too much infrastructure?

   12                    "Answer:   It's similar concepts.       It just says

   13     the machine is not utilized fully to its capacity.

   14                    "Question:    And optimal zone, does that

   15     correspond to just right?

   16                    "Answer:   It means that the machine is being

   17     fully utilized.

   18                    "Question:    Is that a 'yes'?

   19                    "Answer:   Yes.

   20                    "Question:    And does overutilized correspond to

   21     too little infrastructure?

   22                    "Answer:   It's similar in concept.

   23                    "Question:    Okay.   And then on Exhibit 13, this

   24     has:    'cluster, host, virtual machine.'        Right?

   25                    "Answer:   Yeah.
Case 1:19-cv-00742-LPS Document 503 Filed 01/19/20 Page 34 of 90 PageID #: 35405
                                                                           790
                               Raghuram - designations

     1                   "Question:    And on Exhibit 3, it says:

     2    'cluster, hosts, VMs.'       Right?

     3                   "Answer:   Yeah.

     4                   "Question:    Did VMware copy Cirba's control

     5    console?

     6                   "Answer:   I was not involved in these

     7    discussions.     I do not know.     VMware's answer -- practice is

     8    to not to explicitly copy.        VMware's policy is to address

     9    customer requirements.

   10                    "Question:    Looking at these two exhibits, do

   11     you think VMware copied Cirba's control console?

   12                    "Answer:   I can't tell from this.

   13                    "Question:    Can you point out any other

   14     differences between the two?

   15                    "Answer:   Looking at this one page, like I said,

   16     these are substantially similar; however, what I will --

   17     what I don't know is what were the customer requirements in

   18     terms of what did the customers want us to do.

   19                    "Question:    You think the customer said put

   20     overutilized in red?

   21                    "Answer:   I do not know what the customer said.

   22     What -- what I'm saying is customers tell us what they want,

   23     the kind of information they want, and the teams go and

   24     figure out what to do.

   25                    "Question:    Is it okay for VMware to copy if a
Case 1:19-cv-00742-LPS Document 503 Filed 01/19/20 Page 35 of 90 PageID #: 35406
                                                                           832
                                   Prathuri - direct

     1    Q.       You don't understand that the company is called

     2    Densify?

     3    A.       Oh, yes, I do.

     4    Q.       And they used to be called Cirba; right?

     5    A.       That is right.

     6    Q.       Okay.    Let's start in your binder.      There should be

     7    labels on the tabs here.         Let's start with PTX-1386.

     8    A.       Did you say 1386?

     9    Q.       Yes, sir.

   10     A.       Yes.

   11     Q.       This is a Gartner report; is that right?

   12     A.       That is what it says, yes.       It's a Gartner report.

   13     Q.       Dated June 9th, 2011?

   14     A.       Yes.

   15                      MR. REICHMAN:    Your Honor, we move Exhibit

   16     PTX-1386 into evidence.

   17                      MR. HUNG:    No objection.

   18                      THE COURT:   It's admitted.

   19                      (PTX-1386 was admitted into evidence.)

   20     BY MR. REICHMAN:

   21     Q.       This is a 46-page, roughly, report; is that right?

   22     A.       I think so, yes.

   23     Q.       And Gartner is a company that does research for the

   24     IT space, the CTO space, that sort of thing; right?

   25     A.       Yes.
Case 1:19-cv-00742-LPS Document 503 Filed 01/19/20 Page 36 of 90 PageID #: 35407
                                                                           903
                                   Prathuri - direct

     1    A.       Yes.

     2    Q.       And this is after the acquisition discussions had

     3    fallen apart; right?

     4    A.       That is correct.

     5    Q.       And what you are saying to them is:        "As you are

     6    developing planning capabilities, check out Cirba.com."

     7                    Do you see that?

     8    A.       Yes, I see it.

     9                    MR. REICHMAN:    Your Honor, we move to admit

   10     PTX-1103.

   11                     MR. HUNG:    No objection.

   12                     THE COURT:   It's admitted.

   13                     (PTX-1103 was admitted into evidence.)

   14     BY MR. REICHMAN:

   15     Q.       And this is talking about developing software

   16     products for VMware; right?

   17     A.       This is -- yes, as these two product managers were

   18     thinking about new capabilities, developing new plans, yes.

   19     Q.       If you could turn to 1197 -- PTX-1197.

   20     A.       Yes.

   21     Q.       This is an e-mail.      Let's make sure I'm looking at

   22     the right one.

   23                     The e-mail on the bottom there, which is the

   24     first one in the chain, the subject is:          "On vROps 6.7

   25     discussion from Friday."        Right?
Case 1:19-cv-00742-LPS Document 503 Filed 01/19/20 Page 37 of 90 PageID #: 35408
                                                                           904
                                   Prathuri - direct

     1    A.       Correct.

     2    Q.       And it's dated now October of 2017; right?

     3    A.       Yes, sir.

     4    Q.       And it's from you to a team of people?

     5    A.       Yes.

     6                    MR. REICHMAN:   Okay.    Your Honor, we move to

     7    admit PTX-1197.

     8                    MR. HUNG:    No objection.

     9                    THE COURT:   It's admitted.

   10                     (PTX-1197 was admitted into evidence.)

   11     BY MR. REICHMAN:

   12     Q.       And on the last page, in this e-mail where you are

   13     talking about vROps 6.7, you say:         "It boils down to SW

   14     license, tag-based placement of workloads in clusters."

   15                     Do you see that?

   16     A.       Yes, I see that.

   17     Q.       Now, what is SW license?

   18     A.       Software license.

   19     Q.       Like software license, optimization?        Is that what it

   20     means?

   21     A.       Yes, software license and tag-based placements of

   22     workloads in clusters.

   23     Q.       Right.   And it's trying to optimize the placement of

   24     VMs on hosts for purposes of minimizing software licensing

   25     costs.    That is what that is referring to.
Case 1:19-cv-00742-LPS Document 503 Filed 01/19/20 Page 38 of 90 PageID #: 35409
                                                                           905
                                   Prathuri - direct

     1    A.       Yes, that is correct.

     2    Q.       And then in No. 3, it says:       "Densifying hosts" --

     3    you say:    "Densifying hosts in clusters."

     4    A.       Yes, I say that.

     5    Q.       Now, does VMware test competitors products?

     6    A.       VMware has a separate group, the competitive group,

     7    that tends to test competitive solutions, yes.

     8    Q.       Is there anything wrong with that?

     9    A.       I'm sorry?

   10     Q.       Is there anything wrong with that?

   11     A.       No, they generally -- the competitive team tests the

   12     products, and that's what they do.

   13     Q.       I assume you test your own products as well?

   14     A.       We test our own products.       Yes, of course.

   15     Q.       All of your products?

   16     A.       It depends the way the competitive team is organized.

   17     There are multiple groups.

   18     Q.       I'm not saying competitive groups.        VMware tests its

   19     own products, certainly.

   20     A.       VMware tests its own products, that's right.

   21     Q.       Because otherwise you wouldn't if it works before you

   22     send it to a customer --

   23     A.       That's right.

   24     Q.       You have to let me finish.       I'm sorry, sir.

   25                    Because otherwise you wouldn't know it works
Case 1:19-cv-00742-LPS Document 503 Filed 01/19/20 Page 39 of 90 PageID #: 35410
                                                                           964


     1                         IN THE UNITED STATES DISTRICT COURT

     2                         IN AND FOR THE DISTRICT OF DELAWARE

     3                                         - - -

     4    CIRBA INC. (d/b/a DENSIFY) and
          CIRBA IP, INC.,                              :    CIVIL ACTION
     5                                                 :
                         Plaintiffs,                   :
     6    v                                            :
                                                       :
     7    VMWARE, INC.,                                :
                                                       :     NO. 19-742-LPS
     8                   Defendant.
                                               - - -
     9
                                        Wilmington, Delaware
   10                                 Friday, January 17, 2020
                                       Jury Trial - Volume E
   11
                                               - - -
   12
          BEFORE:    HONORABLE LEONARD P. STARK, Chief Judge, and a jury
   13
          APPEARANCES:                         - - -
   14

   15                    MORRIS JAMES, LLP
                         BY: KENNETH L. DORSNEY, ESQ.
   16
                               and
   17
                         REICHMAN JORGENSEN, LLP
   18                    BY: COURTLAND L. REICHMAN, ESQ.,
                              SHAWNA L. BALLARD, ESQ.
   19                         (New York, New York)

   20                          and

   21                    REICHMAN JORGENSEN, LLP
                         BY: CHRISTINE LEHMAN, ESQ.
   22                         (Washington, District of Columbia)

   23                          and

   24
          Valerie G. Gunning                    Brian P. Gaffigan
   25     Official Court Reporter               Official Court Reporter
Case 1:19-cv-00742-LPS Document 503 Filed 01/19/20 Page 40 of 90 PageID #: 35411
                                                                           1022
                                   Bergman - direct

     1    the trademark?

     2    A.       It was my conclusion damages would be 1.8 million.

     3    Q.       And what is -- what is that based on?

     4    A.       So the analysis that I performed for the trademark

     5    damages is effectively the same.        I performed a reasonable

     6    royalty analysis using the same factors that I applied in

     7    the, for the patent analysis.        A hypothetical negotiation

     8    for rights to use Densify's trademark.

     9    Q.       And what did you look at for -- excuse me.         Turn to

   10     slide 104.     What did you look at for determining that?

   11     A.       Can you --

   12     Q.       Slide 102, please.

   13     A.       So I took into account all the same factors that

   14     we've been talking about before, the 15 factors, but

   15     significantly focused on these four factors as something

   16     that would drive the hypothetical negotiation, and there are

   17     a lot of same ones we talked about before.          A willingness to

   18     license.    Densify wouldn't really want to license its mark.

   19     I wanted to use the mark for its own name and products.             The

   20     competitive nature of the parties.         Again, these are

   21     competitive parties.      Really licensing that mark to VMware

   22     would effectively transfer the entire value of that mark

   23     given the size and scope of VMware as a company.           The

   24     special value of the mark.

   25                    So this isn't just the name of its product, this
Case 1:19-cv-00742-LPS Document 503 Filed 01/19/20 Page 41 of 90 PageID #: 35412
                                                                           1023
                                   Bergman - direct

     1    is the name of the company.        It's the complete identity.

     2    That would have been important to the hypothetical

     3    negotiation.     And then the evidence seems to be there's more

     4    and more use of the mark going forward.          All of those things

     5    would factor into negotiations.

     6    Q.       So now turning to slide 106, based on all of this,

     7    what is your summary of opinions as to the total damages due

     8    to Densify for the patent infringement and the trademark

     9    infringement in this case?

   10     A.       So it's my opinion that if Densify and VMware were to

   11     have sat down at a table in June of 2012 to negotiate for

   12     the rights to these patents, agreeing that these patents are

   13     infringed, agreeing that these patents are valid, and with a

   14     full understanding of the benefits of these patents not only

   15     at the time but into the future with VMware's use of the

   16     patents in DRS in 2010 and the control console in 2016 and

   17     vROps in 2018 and DRS 2.0 off into the future, understanding

   18     that Densify wouldn't want to license these patents, but

   19     would have to under this reasonable royalty construct,

   20     wouldn't want to license it to its largest competitor and

   21     the most dominant competitor in the industry and knowing

   22     that the parties would recognize that not only would they

   23     get rights to the patents and the benefits from those

   24     patents, but there would be significant additional benefits

   25     in the form of convoyed sales that we talked about, it could
Case 1:19-cv-00742-LPS Document 503 Filed 01/19/20 Page 42 of 90 PageID #: 35413
                                                                           1055
                                    Green - direct

     1    essence was argued against, and when you leave the meeting,

     2    you're looking, wow, you know.        Are we wrong?     And so that

     3    was the meeting that we had.

     4    Q.       Did anyone at VMware say, hey, we already invented

     5    this?

     6    A.       No.   Again, it was -- it was we don't agree with you.

     7    That design is wrong.       It felt like that.     It weren't those

     8    exact words.     I just want to say it was argumentative of why

     9    that was the wrong way to do it.

   10     Q.       Using the terminology of today, how would you

   11     describe the placement approach that you told VMware about

   12     in 2007?

   13     A.       Well, to be clear, I don't want to overstep.          We

   14     didn't call it host based placement then.          In fact, we

   15     called it things like intelligent placement, but the essence

   16     of what we were saying is take a virtual machine and

   17     consider each of the hosts that you are going to place it on

   18     because it's important.       It has practical reasons to do that

   19     evaluation.

   20     Q.       And what was the outcome of these discussions?

   21     A.       No, nothing.

   22     Q.       No co-developed products?

   23     A.       No.

   24     Q.       Or investments by VMware?

   25     A.       No, no.
Case 1:19-cv-00742-LPS Document 503 Filed 01/19/20 Page 43 of 90 PageID #: 35414
                                                                           1056
                                    Green - direct

     1    Q.       What, if anything, do you remember about the updates

     2    to DRS in 2010?

     3    A.       I'm the CEO.    I'm not CTO or technical.       I do

     4    remember them coming out with the addition of what was

     5    called, you know, VM to host rule that allowed you to

     6    actually place a virtual machine onto a particular host.

     7    Q.       And was this same approach that VMware had seemingly

     8    rejected in the 2007 meetings?

     9    A.       Yes.

   10     Q.       So why didn't you sue them?

   11     A.       Well, first of all, in 2010 we didn't have patents.

   12     We were in this patent-pending process.

   13     Q.       Okay.    When you got a patent, why didn't you sue

   14     them?

   15     A.       Suing any company is a daunting endeavor.         Believe

   16     me, it's very daunting.       Suing a company that owns the

   17     market that you play in, owns the conference and the awards

   18     that you apply for, owns the software that you integrate to,

   19     it's not just something you kind of say, hey, let's sue

   20     them.    It's crazy.

   21                      Second of all, we were very small, and we had an

   22     alternative.      And the alternative is, go back and invent and

   23     figure out how to make the chicken better and go out and

   24     keep selling.      And that's what we did.

   25     Q.       So what did you invent?
Case 1:19-cv-00742-LPS Document 503 Filed 01/19/20 Page 44 of 90 PageID #: 35415
                                                                           1057
                                    Green - direct

     1    A.        Well, I hope today, or over the last few days, you

     2    have learned some of the things that we added to that core

     3    of that '687 patent.      And that is, we added things like that

     4    control console.      It won an award.     It allowed you to

     5    visualize.

     6                     We added software license optimization.       Saved

     7    millions of dollars on all that software.

     8                     We added automating the programming of the

     9    rules.

   10                      So we just kept inventing, and lo and behold, we

   11     won these big customers.       It was very gratifying.

   12     Q.        I believe Mr. Riyaz Somani used the word "different

   13     cheaters."       Do you agree these words apply?

   14     A.        Yes.    This is what Mr. Somani is calling the

   15     differentiator.      Those things that made the '687 patent, at

   16     the core of what we do, that much better.

   17     Q.        Let's talk about the name of your company for a

   18     moment.

   19     A.        It's Densify.

   20     Q.        And what is the name of your product?

   21     A.        It's Densify.

   22     Q.        And under what name do you do business?

   23     A.        We're going to say it again, Densify.

   24     Q.        What do you call your support services?

   25     A.        People that support our customers are called
Case 1:19-cv-00742-LPS Document 503 Filed 01/19/20 Page 45 of 90 PageID #: 35416
                                                                           1058
                                    Green - direct

     1    "Densification Advisors."

     2    Q.       So how does Densify use its trademarks?

     3    A.       A lot.    We spend a lot of money promoting our name.

     4    We go to 40, 50 shows a year and we have big booths with

     5    Densify.    We have all sorts of marketing chotchka (phonetic)

     6    and T-shirts and we advertise it on the Web.           We use it

     7    extensively.      It is very important to us.

     8    Q.       Other than you, who, if anyone, in your field calls

     9    themselves Densify?

   10     A.       Nobody.

   11     Q.       What, if any, other products or services in your

   12     industry are called Densify or Densifying?

   13     A.       Nobody.

   14     Q.       Have you always done business as Densify?

   15     A.       No, that didn't happen until mid-2017.

   16     Q.       And so since that time, have you sold or promoted

   17     your products under the old name, Cirba?

   18     A.       No, we haven't.

   19     Q.       I'm sorry.    Was the old name Cirba?

   20     A.       Yes, the old name was Cirba.       And since we changed,

   21     we're Densify.

   22     Q.       How much money have you spent since 2017 promoting

   23     your Densify trademarks?

   24     A.       North of $3 million.

   25     Q.       Would you please turn to Tab 3443.
Case 1:19-cv-00742-LPS Document 503 Filed 01/19/20 Page 46 of 90 PageID #: 35417
                                                                           1059
                                    Green - direct

     1    A.       (Witness complies.)

     2    Q.       What is this?

     3    A.       This is a picture of us sponsoring a NASCAR in

     4    Daytona, Florida, with "Densify."

     5                     MS. GREEN:   Your Honor, I move to admit.

     6                     MR. GONZALEZ:   No objection.

     7                     THE COURT:   It's admitted.

     8                     (Exhibit introduced into evidence.)

     9    BY MS. GREEN:

   10     Q.       Would you please turn to Tab 3444.

   11     A.       Sure.

   12     Q.       What is this image?

   13     A.       That is a picture of our building with a really big

   14     sign that says "Densify."

   15                      MS. GREEN:   Your Honor, I move to admit.

   16                      MR. GONZALEZ:   No objection.

   17                      THE COURT:   It's admitted.

   18                      (Exhibit admitted into evidence.)

   19     BY MS. GREEN:

   20     Q.       Would you please turn to Tab 3445.

   21     A.       Sure.

   22     Q.       What is it?

   23     A.       This is a picture of one of the many shows we go to

   24     with the name "Densify" prominently shown on our booth and

   25     up in the ceiling.      And, you know, we do, as, again, I think
Case 1:19-cv-00742-LPS Document 503 Filed 01/19/20 Page 47 of 90 PageID #: 35418
                                                                           1060
                                    Green - direct

     1    last year we did over 40 or 50 shows.

     2    Q.       Do you remember where this one was taken?

     3    A.       I think this might have been New York.         Moscone

     4    Center, but I'm not 100 percent sure.

     5                    MS. GREEN:   Your Honor, I move to admit.

     6                    MR. GONZALEZ:   No objection.

     7                    THE COURT:   It's admitted.

     8                    (Exhibit admitted into evidence.)

     9    BY MS. GREEN:

   10     Q.       Are these examples -- sorry.       Are these examples of

   11     Densify's use of its trademarks?

   12     A.       Yes.   For sure.

   13     Q.       On Monday, Andrew Hillier testified about AIG's use

   14     of Affinity Rules within DRS; is that right?

   15     A.       He did.

   16     Q.       What does AIG stand for?

   17     A.       American Insurance Group.

   18     Q.       So is AIG a U.S. customer?

   19     A.       Very big one.

   20     Q.       And do you know where the servers on the Affinity

   21     Rules Mr. Hillier testified about are placed?

   22     A.       They're in the United States.

   23     Q.       Do you know if Densify marks its products with its

   24     patents?

   25     A.       We do.    We mark through the use of our website so
Case 1:19-cv-00742-LPS Document 503 Filed 01/19/20 Page 48 of 90 PageID #: 35419
                                                                           1066
                                    Green - direct

     1                     THE COURT:   If he says that.

     2                     MS. GREEN:   If he says that.

     3                     THE COURT:   But you expect he is going to say

     4    that he has seen e-mails written by the defendant.

     5                     MS. GREEN:   I can ask.   Yes.

     6                     THE COURT:   All right.   I think under this

     7    circumstance it would not be leading, so let's see whether

     8    he has seen such e-mails.

     9                     MR. GONZALEZ thank you.

   10                      THE COURT:   Thank you.

   11                      (Sidebar conference ends.)

   12                      THE COURT:   You may continue.

   13     BY MS. GREEN:

   14     Q.       Mr. Smith, you have seen e-mails from VMware trying

   15     to recruit Dr. Jurgens; is that correct?

   16     A.       I have.

   17     Q.       Okay.    So is it true that VMware tried to recruit one

   18     of your top employees in the middle of acquisition

   19     discussions in 2015?

   20     A.       I did.    It is true.   Absolutely.

   21     Q.       What came of those efforts?

   22     A.       Nothing.    Henry decided to stay with us.

   23     Q.       And what was the offer, the job that they wanted him

   24     to do?

   25     A.       They wanted Henry to run DRS, the product management
Case 1:19-cv-00742-LPS Document 503 Filed 01/19/20 Page 49 of 90 PageID #: 35420
                                                                           1067
                                    Green - direct

     1    group.

     2    Q.       And did they make him a formal offer?

     3    A.       They did.

     4    Q.       And DRS is one of the products included in this suit;

     5    correct?

     6    A.       It is.

     7    Q.       So VMware tried to take one of your employees to run

     8    product development for one of the products that is accused

     9    in this suit?

   10     A.       They did.

   11     Q.       Mr. Smith, I'm going to ask you what may be a leading

   12     question.

   13                    Do you regret engaging in any acquisition talks

   14     with VMware?

   15     A.       At the time, 2015, we were very excited, excited as a

   16     company to engage with what is the holder of the market and

   17     a very successful company.

   18                    I can tell you now, and it's going through

   19     this process, and particularly sitting through yesterday,

   20     that, you know, you would think I would be very angry.            It's

   21     just -- I'm not an angry type of guy.         I have some anger,

   22     but mostly it just makes my stomach upset.

   23     Q.       Mr. Smith, why has Densify asked you to come here

   24     today?

   25     A.       I guess for my company.      I just want VMware to stop,
Case 1:19-cv-00742-LPS Document 503 Filed 01/19/20 Page 50 of 90 PageID #: 35421
                                                                           1110
                                    Bergman - cross

     1    know of any Cirba prospect, a potential customer, who has

     2    been confused by VMware's use of the word "Densify";

     3    correct?

     4    A.       I have no direct evidence of that, that's correct.

     5    Q.       And the same thing with "Densifying" or

     6    "Densification," you can't identifying a single prospect

     7    that has been confused by my client's use of those words;

     8    correct?

     9    A.       I cannot identify one, correct.

   10     Q.       And by the way, you understand that these words,

   11     Densify, Densification, those are plain English words;

   12     correct?

   13     A.       Plain.    I wouldn't say common.

   14     Q.       All right.    But if we want to go Google the words, it

   15     will come up in the dictionary; fair?

   16     A.       It will.

   17     Q.       And the word "densify" has been around for a couple

   18     hundred years; right?

   19     A.       I think you said 1820.

   20     Q.       1820.    And you don't dispute that?

   21     A.       No, I -- (Shaking head no.)

   22     Q.       Sir, if you could please turn to 4967?         I'm getting

   23     close.

   24                      MR. GONZALEZ:   This is a written response in

   25     lieu of deposition.      I'd like to move it into evidence.
Case 1:19-cv-00742-LPS Document 503 Filed 01/19/20 Page 51 of 90 PageID #: 35422




                           APPENDIX 2
Case 1:19-cv-00742-LPS Document 503 Filed 01/19/20 Page 52 of 90 PageID #: 35423




                                                        Plaintiffs’
                                                         Exhibit

                                                  PTX-1047
                                                    C.A. No. 19-00742 (LPS)   PTX-1047_0001
Case 1:19-cv-00742-LPS Document 503 Filed 01/19/20 Page 53 of 90 PageID #: 35424




                                                                   PTX-1047_0002
Case 1:19-cv-00742-LPS Document 503 Filed 01/19/20 Page 54 of 90 PageID #: 35425




                                                                   PTX-1047_0003
Case 1:19-cv-00742-LPS Document 503 Filed 01/19/20 Page 55 of 90 PageID #: 35426




                                                                   PTX-1047_0004
Case 1:19-cv-00742-LPS Document 503 Filed 01/19/20 Page 56 of 90 PageID #: 35427




                                                                   PTX-1047_0005
Case 1:19-cv-00742-LPS Document 503 Filed 01/19/20 Page 57 of 90 PageID #: 35428




                                                                   PTX-1047_0006
Case 1:19-cv-00742-LPS Document 503 Filed 01/19/20 Page 58 of 90 PageID #: 35429




                                                        Plaintiffs’
                                                         Exhibit

                                                  PTX-1197
                                                    C.A. No. 19-00742 (LPS)   PTX-1197_0001
Case 1:19-cv-00742-LPS Document 503 Filed 01/19/20 Page 59 of 90 PageID #: 35430




                                                                   PTX-1197_0002
Case 1:19-cv-00742-LPS Document 503 Filed 01/19/20 Page 60 of 90 PageID #: 35431




                                                        Plaintiffs’
                                                         Exhibit

                                                  PTX-1218
                                                    C.A. No. 19-00742 (LPS)   PTX-1218_0001
Case 1:19-cv-00742-LPS Document 503 Filed 01/19/20 Page 61 of 90 PageID #: 35432




                                                                           Plaintiffs’
                                                                            Exhibit

                                                                      PTX-1326
                                                                       C.A. No. 19-00742 (LPS)




                                                                   PTX-1326_0001
Case 1:19-cv-00742-LPS Document 503 Filed 01/19/20 Page 62 of 90 PageID #: 35433




                                                                   PTX-1326_0002
Case 1:19-cv-00742-LPS Document 503 Filed 01/19/20 Page 63 of 90 PageID #: 35434




                                                                   PTX-1326_0003
Case 1:19-cv-00742-LPS Document 503 Filed 01/19/20 Page 64 of 90 PageID #: 35435




                                                                   PTX-1326_0004
Case 1:19-cv-00742-LPS Document 503 Filed 01/19/20 Page 65 of 90 PageID #: 35436




                                                                   PTX-1326_0005
Case 1:19-cv-00742-LPS Document 503 Filed 01/19/20 Page 66 of 90 PageID #: 35437




                                                        Plaintiffs’
                                                         Exhibit

                                                   PTX-1639                   PTX-1639_0001
                                                    C.A. No. 19-00742 (LPS)
Case 1:19-cv-00742-LPS Document 503 Filed 01/19/20 Page 67 of 90 PageID #: 35438




                                                                    PTX-1639_0002
Case 1:19-cv-00742-LPS Document 503 Filed 01/19/20 Page 68 of 90 PageID #: 35439




                                                       Plaintiffs’
                                                        Exhibit

                                                  PTX-1833                   PTX-1833_0001
                                                   C.A. No. 19-00742 (LPS)
Case 1:19-cv-00742-LPS Document 503 Filed 01/19/20 Page 69 of 90 PageID #: 35440




                                                                      Plaintiffs’
                                                                       Exhibit

                                                                 PTX-3443                   PTX-3443_0001
                                                                  C.A. No. 19-00742 (LPS)
Case 1:19-cv-00742-LPS Document 503 Filed 01/19/20 Page 70 of 90 PageID #: 35441




                                                                      Plaintiffs’
                                                                       Exhibit

                                                                 PTX-3444                   PTX-3444_0001
                                                                  C.A. No. 19-00742 (LPS)
Case 1:19-cv-00742-LPS Document 503 Filed 01/19/20 Page 71 of 90 PageID #: 35442




                                                                      Plaintiffs’
                                                                       Exhibit

                                                                 PTX-3445                   PTX-3445_0001
                                                                  C.A. No. 19-00742 (LPS)
Case 1:19-cv-00742-LPS Document 503 Filed 01/19/20 Page 72 of 90 PageID #: 35443




                                                        UNITED STATES DISTRICT COURT
                                                           DISTRICT OF DELAWARE

                                                             DTX- 5056
                                                      CASE NO.       19-742-LPS
                                                      DATE ENTERED__________________
                                                      BY: _____________________________
                                                                 DEPUTY CLERK




                               DTX-5056 pg. 1 of 15
Case 1:19-cv-00742-LPS Document 503 Filed 01/19/20 Page 73 of 90 PageID #: 35444




                               DTX-5056 pg. 2 of 15
Case 1:19-cv-00742-LPS Document 503 Filed 01/19/20 Page 74 of 90 PageID #: 35445




                               DTX-5056 pg. 3 of 15
Case 1:19-cv-00742-LPS Document 503 Filed 01/19/20 Page 75 of 90 PageID #: 35446




                               DTX-5056 pg. 4 of 15
Case 1:19-cv-00742-LPS Document 503 Filed 01/19/20 Page 76 of 90 PageID #: 35447




                               DTX-5056 pg. 5 of 15
Case 1:19-cv-00742-LPS Document 503 Filed 01/19/20 Page 77 of 90 PageID #: 35448




                               DTX-5056 pg. 6 of 15
Case 1:19-cv-00742-LPS Document 503 Filed 01/19/20 Page 78 of 90 PageID #: 35449




                               DTX-5056 pg. 7 of 15
Case 1:19-cv-00742-LPS Document 503 Filed 01/19/20 Page 79 of 90 PageID #: 35450




                               DTX-5056 pg. 8 of 15
Case 1:19-cv-00742-LPS Document 503 Filed 01/19/20 Page 80 of 90 PageID #: 35451




                               DTX-5056 pg. 9 of 15
Case 1:19-cv-00742-LPS Document 503 Filed 01/19/20 Page 81 of 90 PageID #: 35452




                              DTX-5056 pg. 10 of 15
Case 1:19-cv-00742-LPS Document 503 Filed 01/19/20 Page 82 of 90 PageID #: 35453




                              DTX-5056 pg. 11 of 15
Case 1:19-cv-00742-LPS Document 503 Filed 01/19/20 Page 83 of 90 PageID #: 35454




                              DTX-5056 pg. 12 of 15
Case 1:19-cv-00742-LPS Document 503 Filed 01/19/20 Page 84 of 90 PageID #: 35455




                              DTX-5056 pg. 13 of 15
Case 1:19-cv-00742-LPS Document 503 Filed 01/19/20 Page 85 of 90 PageID #: 35456




                              DTX-5056 pg. 14 of 15
Case 1:19-cv-00742-LPS Document 503 Filed 01/19/20 Page 86 of 90 PageID #: 35457




                              DTX-5056 pg. 15 of 15
Case 1:19-cv-00742-LPS Document 503 Filed 01/19/20 Page 87 of 90 PageID #: 35458




                                                                      UNITED STATES DISTRICT COURT
                                                                         DISTRICT OF DELAWARE

                                                                           DTX- 5231
                                                                    CASE NO.       19-742-LPS
                                                                    DATE ENTERED__________________
                                                                    BY: _____________________________
                                                                               DEPUTY CLERK




                               DTX-5231 pg. 1 of 4
Case 1:19-cv-00742-LPS Document 503 Filed 01/19/20 Page 88 of 90 PageID #: 35459




                               DTX-5231 pg. 2 of 4
Case 1:19-cv-00742-LPS Document 503 Filed 01/19/20 Page 89 of 90 PageID #: 35460




                               DTX-5231 pg. 3 of 4
Case 1:19-cv-00742-LPS Document 503 Filed 01/19/20 Page 90 of 90 PageID #: 35461




                               DTX-5231 pg. 4 of 4
